DETAILED ACTION
This office action is in response to the application filed on 6/4/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 8-10 and 19-21 are objected to because of the following informalities:  
In regards to claim 8, line 2, it appears that “the initial phase” should be “an initial phase”.  
In regards to claim 19, line 6, it appears that “the fundamental wave” should be “a fundamental wave”.  
In regards to claim 21, line 3, it appears that “the input AC voltage” should be “an input AC voltage”.  
	Claims 9, 10 and 20 depend directly or indirectly from an objected-to claim and is/are, therefore, also objected-to for the reasons set above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 9013129, hereinafter Choi).
	Regarding Claim 19, Choi discloses a power conversion device (fig. 6-8) comprising: three inverters (704a, 704b, 704c) configured to convert DC power of a DC bus into single-phase AC power; a power source (705) configured to generate an input AC voltage to be input to the three inverters at a voltage amplitude greater than the amplitude of the fundamental wave (col. 7, linesa 65 – col. 8 line 3); one or more rectifier circuits configured to rectify the input AC voltage and to output the rectified input AC voltage to the DC bus; and a controller (830) configured to, for each of the three inverters: generate a fundamental wave (Vo*) for generating .
	

Allowable Subject Matter
Claims 1-7 and 11-18 are allowed.
Claims 8-10, 20 and 21 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art fails to disclose: “...generate an adjustment wave having a frequency that is triple the fundamental frequency of the fundamental; increase an amplitude of the adjustment wave in a first amplitude modification operation in response to an increase in an amplitude of the fundamental wave in a first range; reduce the amplitude of the adjustment wave in a second amplitude modification operation in response to an increase in the amplitude of the fundamental wave in a second range; switch between the first amplitude modification operation and the second amplitude modification operation in response to the amplitude of the fundamental wave exceeding a predetermined threshold between the first range and the second range; add the adjustment wave to the fundamental wave to generate a phase voltage; and output the phase voltage to generate the three-phase AC power.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 7, the prior art fails to disclose: “...generate an adjustment wave having a frequency that is triple the fundamental frequency of the fundamental wave; add the adjustment wave 
Regarding claim 20, the prior art fails to disclose: “...an initial phase of the adjustment wave prior to generating the phase voltage is offset from an initial phase of the fundamental wave so as to reduce a voltage ripple occurring in the DC bus at a frequency that is double the fundamental frequency of the fundamental wave.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 21, the prior art fails to disclose: “...generate an adjustment wave having a frequency that is triple the fundamental frequency of the fundamental wave;  add the adjustment wave to the fundamental wave to generate a phase voltage, wherein an initial phase of the adjustment wave prior to generating the phase voltage is offset from an initial phase of the fundamental wave by a phase angle substantially two times a power factor angle of the three-phase AC power, and wherein a voltage amplitude of the adjustment wave prior to generating the phase voltage is substantially equal to an amplitude of the fundamental wave; and output the phase voltage to generate the three-phase AC power.” in combination with the additionally claimed features, as are claimed by the Applicant.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20060067655, Okuda; Tatsuya et al. discloses a motor driving apparatus.

US 9712070, Jimichi; Takushi et al. discloses a power conversion device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838